department of the treasury internal_revenue_service te_ge eo examinations tax_exempt_and_government_entities_division date release number taxpayer_identification_number release date uil code certified mail dear person to contact identification_number contact telephone number the revocation of your exempt status was made for the following reason s contributions to your organization are no longer deductible under sec_170 after january 20xx this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated april 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx as a result of our examination for the tax_year ended december 20xx it was determined that your organization has been inactive since july 20xx and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely mary a epps acting director eo examinations letter catalog number 34198j department of the treasury internal_revenue_service cm irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’1 announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate tel fax number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nan downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a name of ‘taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx issue whether the school at continues to qualify for exemption as an organization described within the internal_revenue_code c due to inactivity for several years fact the school at and in a determination_letter dated april 20xx the school at determined to be exempt from federal_income_tax effective july 20xx as an organization described in sec_501 was incorporated under the laws of the state of was during the onsite audit on february 20xx the president of the organization stated that the school was inactive since july 20xx due to shortage of funds from the main provider and financer the and had no operational or financial activities since then the organization was initially established to promote and support arts in areas by providing exposure to the arts and artists through art classes art workshops art exhibits presentations lectures music performances concerts and other arts events and by supporting people involved in the arts and letters by providing residential and studio facilities where they can pursue their creative endeavors and surrounding law sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status the eo has failed to show us that they meet the operational_test for a sec_501 organization for the year under examination in order to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in section sec_501 as evidence of their failure to operate for exempt purposes we reviewed the form_990 filings and found little or no support for exempt operations the originally filed form_990 for 20xx does not state their revenues or their expenses in part i they explicitly state in part ill line by checking the yes box that they cease conducting or making significant changes in how the school conducts its program services in fact clearly they have not been performing exempt_purpose activities since july 20xx which is required for a sec_501 organization to keep their tax-exempt status accordingly we are proposing revocation because they do not operate for exempt purposes as a result of the examination we have determined that the eo is not operating for exempt purposes as a sec_501 organization accordingly since the organization form 886-a crev department of the treasury - internal_revenue_service page -2- ’ form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx failed to operate primarily for exempt purposes we are proposing revocation of their tax-exempt status effective january 20xx taxpayer's position the taxpayer declared that the organization has no operational or financial activities government's position the government position is that the organization has been inactive for several years now and that there have been no operations or financial activities conducted in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the school at conclusion organization failed to meet it is the irs's position that the school at continued exemption under sec_501 failed to meet the operational requirements for as a result of the examination we have determined that the eo is not operating for the operational and reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 by not complying with the code and regulations the organization has jeopardized its exempt status accordingly the organization's exempt status is revoked effective january 20xx organization are no longer deductible contributions to the school at under sec_170 of the internal_revenue_code exempt purposes as a sec_501 organization department of the treasury - internal_revenue_service form 886-arev page -3-
